Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 8/29/2022.  Applicant has elected Group I, corresponding to claims 1-16. Invention Group II, corresponding to claims 17-29, is withdrawn from further consideration.

	
Specification
The specification submitted 11/06/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 11/06/2020 have been accepted by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The applicant recites: “removing the sacrificial pillars through the channel openings to extend the channel openings into the lower conductor material of the conductor tier the conductor tier” however the examiner believes this should be recited as follows:
“removing the sacrificial pillars through the channel openings to extend the channel openings into the lower conductor material of the conductor tier .
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of US # 11282847. Although the claims at issue are not identical, they are not patentably distinct from each other, as mapped below in the following table.

US # 11282847
Current Application (17091420)
1. A method used in forming a memory array comprising strings of memory cells, comprising: forming a conductor tier comprising conductor material on a substrate;

12. The method of claim 1 wherein the conductor material of the conductor tier comprises upper conductor material directly above lower conductor material, the upper and lower conductor materials being of different compositions relative one another.
Claim 1: A method used in forming a memory array comprising strings of memory cells, comprising: 
forming a conductor tier comprising upper conductor material directly above and directly electrically coupled to lower conductor material, the upper and lower conductor materials comprising different compositions relative one another;
(continued from Claim 1) forming a lower portion of a stack that will comprise vertically-alternating first tiers and second tiers above the conductor tier, the stack comprising laterally-spaced memory-block regions, material of the first tiers being of different composition from material of the second tiers, a lowest of the first tiers comprising first sacrificial material; 
forming a stack comprising vertically-alternating first tiers and second tiers above the conductor tier, the stack comprising laterally-spaced memory-block regions, material of the first tiers being of different composition from material of the second tiers;
forming channel-material strings that extend through the first tiers and the second tiers in the upper portion to the lowest first tier in the lower portion;
forming channel-material strings that extend through the first tiers and the second tiers and through the upper conductor material into the lower conductor material;
forming horizontally-elongated trenches into the stack that are individually between the immediately-laterally-adjacent memory-block regions and extend to the line there-between; removing the second sacrificial material of the lines and projections through the trenches; and forming intervening material in the trenches and void-spaces left as a result of the removing of the second sacrificial material of the lines.
and forming intervening material laterally-between and longitudinally-along immediately-laterally-adjacent of the memory-block regions.


Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent # 11282847 in view of Sakakibara (US # 20190043830).

Regarding Claim 2, although claim 12 of US # 11282847 discloses much of the claimed invention, it does not explicitly recite the method of claim 1 wherein the upper conductor material comprises conductively-doped semiconductive material.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Sakakibara teaches a similar method of claim 1 wherein the upper conductor material (112) comprises conductively-doped semiconductive material ([0049]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the method steps recited in claim 12 of US # 11282847, as suggested by Sakakibara. Specifically, the modification suggested by Sakakibara would be to employ a method of claim 1 wherein the upper conductor material comprises conductively-doped semiconductive material. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use doped semiconductive material since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding Claim 3, Sakakibara, as applied to claim 2, teaches the method wherein the conductively-doped semiconductive material comprises conductively-doped polysilicon ([0049]).

Regarding Claim 4, although claim 12 of US # 11282847 discloses much of the claimed invention, it does not explicitly recite the method of claim 1 wherein the lower conductor material comprises metal material.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Sakakibara teaches a similar method of claim wherein the lower conductor material (108) comprises metal material ([0048]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the method steps recited in claim 12 of US # 11282847, as suggested by Sakakibara. Specifically, the modification suggested by Sakakibara would be to employ a method of claim 1 wherein the lower conductor material comprises metal material. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use metal material since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding Claim 5, Sakakibara, as applied to claim 4, teaches the method wherein the metal material comprises a metal silicide ([0048]).

Regarding Claim 6, see the rejection above of claims 2 and 4.

Regarding Claim 7, see the rejection above of claims 3 and 5.

Regarding Claim 8, see the rejection above (see [0048]).

Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent # 11282847 in view of Sakakibara (US # 20190043830).
US # 11282847
Current Application (17091420)
16. A method used in forming a memory array comprising strings of memory cells, comprising: forming a conductor tier comprising conductor material on a substrate;

23. The method of claim 16 wherein the conductor material of the conductor tier comprises upper conductor material directly above lower conductor material, the upper and lower conductor materials being of different compositions relative one another.
12. (Original): A method used in forming a memory array comprising strings of memory cells, comprising: forming a conductor tier comprising upper conductor material directly above and directly electrically coupled to lower conductor material, the upper and lower conductor materials comprising different compositions relative one another;
(continued from Claim 16) forming a lower portion of a stack that will comprise vertically-alternating first tiers and second tiers above the conductor tier, the stack comprising laterally-spaced memory-block regions, material of the first tiers being of different composition from material of the second tiers; the lower portion comprising: a lowest of the second tiers directly above the conductor material; a lowest of the first tiers directly above the lowest second tier, the lowest first tier comprising first sacrificial material;
forming a lower portion of a stack that will comprise vertically-alternating first tiers and second tiers above the conductor tier, the stack comprising laterally-spaced memory-block regions, material of the first tiers being of different composition from material of the second tiers, a lowest of the first tiers comprising sacrificial-material, a lowest of the second tiers being below the lowest first tier;
forming the vertically-alternating first tiers and second tiers of an upper portion of the stack above the lower portion and the lines, and forming channel-material strings that extend through first tiers and the second tiers in the upper portion to the lowest first tier in the lower portion;
forming the vertically-alternating first tiers and second tiers of an upper portion of the stack above the lower portion, and forming channel-material strings that extend through the first tiers and the second tiers and through the upper conductor material into the lower conductor material;
forming horizontally-elongated trenches into the stack that are individually between the immediately-laterally-adjacent memory-block regions and extend to the line there-between;
forming horizontally-elongated trenches into the stack that are individually between immediately-laterally-adjacent of the memory-block regions and extend to the lowest first tier;
removing the second sacrificial material of the lines and projections through the trenches and exposing the first sacrificial material in the lowest first tier; isotropically etching the exposed first sacrificial material from the lowest first tier through the trenches;
isotropically etching the sacrificial material from the lowest first tier through the trenches; removing the lowest second tier after the isotropically etching;
and after the isotropically etching, forming conductive material in the lowest first tier that directly electrically couples together the channel material of individual of the channel-material strings and the conductor material of the conductor tier.
after removing the lowest second tier, forming conductive material in the lowest first tier that directly electrically couples together the channel material of the individual channel-material strings and the conductor tier;


Although claim 23 of US # 11282847 recites much of the claimed invention, it does not explicitly recite the method comprising forming intervening material laterally-between and longitudinally-along immediately-laterally-adjacent of the memory-block regions.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Sakakibara (US # 20190043830) teaches a similar method comprising forming intervening material (74) laterally-between and longitudinally-along immediately-laterally-adjacent of the memory-block regions (see Figs. 17A and corresponding text).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the method steps recited in claim 23 of US # 11282847, as suggested by Sakakibara. Specifically, the modification suggested by Sakakibara would be to employ a method comprising forming intervening material laterally-between and longitudinally-along immediately-laterally-adjacent of the memory-block regions. The rationale for this modification is that intervening material provides insulation to the memory cells and/or structural reinforcement to the stack.

Regarding Claim 13, Sakakibara, as applied to claim 12, teaches the method wherein the upper conductor material comprises conductively-doped semiconductive material and the lower conductor material comprises metal material (see [0048-49]).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sakakibara (US # 20190043830).

Regarding Claim 12, Sakakibara teaches a method used in forming a memory array comprising strings of memory cells, comprising:
forming a conductor tier comprising upper conductor material (112) directly above and directly electrically coupled to lower conductor material (108), the upper and lower conductor materials comprising different compositions relative one another (see [0048-49]);
forming a lower portion (layers between 114 and 170, see Fig. 2) of a stack that will comprise vertically-alternating first tiers (114 and 132) and second tiers (113, 142 and 152) above the conductor tier (shown), the stack comprising laterally-spaced memory-block regions (divided by 79, as shown in Fig. 13B), material of the first tiers being of different composition from material of the second tiers ([0054]), a lowest of the first tiers comprising sacrificial-material (114), a lowest of the second tiers being below the lowest first tier (113 is lowest);
forming the vertically-alternating first tiers (232) and second tiers (242) of an upper portion of the stack above the lower portion (shown), and forming channel-material strings (55) that extend through the first tiers and the second tiers and through the upper conductor material into the lower conductor material (see Fig. 10A);
forming horizontally-elongated trenches (79) into the stack that are individually between immediately-laterally-adjacent of the memory-block regions and extend to the lowest first tier;
isotropically etching the sacrificial material from the lowest first tier through the trenches (see Fig. 12 and corresponding text);
removing the lowest second tier after the isotropically etching (113 is removed, see Fig. 13A);
after removing the lowest second tier, forming conductive material (38) in the lowest first tier (see Fig. 14A) that directly electrically couples together the channel material of the individual channel-material strings and the conductor tier (shown); and
forming intervening material (74) laterally-between and longitudinally-along immediately-laterally-adjacent of the memory-block regions (see Fig. 17A).

Regarding Claim 13, Sakakibara teaches the method of claim 12 wherein the upper conductor material comprises conductively-doped semiconductive material and the lower conductor material comprises metal material (see [0048-49]).


Allowable Subject Matter

If the obviousness-type double patenting rejection of claim 1 is overcome, then Claims 1-11 can be allowed.

Regarding Claim 1, Sakakibara teaches a method used in forming a memory array comprising strings of memory cells, comprising:
forming a conductor tier comprising upper conductor material (112) directly above and directly electrically coupled to lower conductor material (108), the upper and lower conductor materials comprising different compositions relative one another (see [0048-49]);
forming a stack (132, 142) comprising vertically-alternating first tiers and second tiers above the conductor tier, the stack comprising laterally-spaced memory-block regions (divided by 79, as shown in Fig. 13B), material of the first tiers being of different composition from material of the second tiers ([0054]);
forming channel-material strings (55) that extend through the first tiers and the second tiers (see e.g. Fig. 10A) and through the upper conductor material (shown); and
forming intervening material (74; see Fig. 17A) laterally-between and longitudinally-along immediately-laterally-adjacent of the memory-block regions.

	Although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including forming channel-material strings that extend through the upper conductor material into the lower conductor material.

Claims 9-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claims 9-11, although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including extending channel openings & subsequent structures within into the lower conductor material.

Regarding Claim 14, Sakakibara teaches the method of claim 12 wherein forming the channel- material strings comprises:
forming sacrificial pillars (31; see Fig. 6) in the lower portion of the stack and in the conductor tier (shown), the sacrificial pillars being individually horizontally-located where the individual channel-material strings will be formed (shown);
forming channel openings (249) into the stack that individually extend to individual of the sacrificial pillars;
removing the sacrificial pillars through the channel openings to extend the channel openings (see Fig. 8); and
forming the channel-material strings in the extended channel openings and in void-space therein resulting from said removing (see Fig. 10A).

Although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including removing the sacrificial pillars through the channel openings to extend the channel openings into the lower conductor material of the conductor tier 

Regarding Claim 15, although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including forming dummy pillars that extend through the first tiers and the second tiers, through the lower portion, and through the upper conductor material into the lower conductor material.

Dependent claim 16 inherits limitations of claim 15, and thus it contains allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toyama (US # 20170179026)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899